Bierly, P. J.
This is an appeal from a judgment of the Superior Court of Marion County, Room No. 1, wherein it reversed a decision of the Board of Zoning Appeals of the City of Indianapolis.
Appellee has filed a confession of errors in which he states that the court erred in overruling appellants’ motion for a new trial and in overruling the demurrer of certain appellants to appellee’s petition for a writ of certiorari.
This cause is therefore reversed, and the trial court is ordered to sustain appellants’ motion for new trial. Gross v. Sipusic (1935), 101 Ind. App. 700, 9 N. E. 2d 365; Indianapolis Telephone Co. v. State (1919), 188 Ind. 724, 123 N. E. 401.
Myers, C. J., and Ryan, J., not participating.
Note. — Reported in 166 N. E. 2d 654.